Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
An electric propulsion system comprising: a voltage bus having positive and negative bus rails and DC bus voltage across the bus rails; a battery pack connected between the positive and negative bus rails of the voltage bus and providing a battery voltage;
a direct current-to-direct current (“DC-DC”) converter that includes a set of semiconductor switches connected between the positive and negative bus rails, and having a bypass switch connected to the positive bus rail; a traction power inverter module (“TPIM”) having a DC-side connected to the buck-boost converter at an inverter bus voltage, and having an alternating current (“AC”)-side, wherein the TPIM is configured to rectify the DC inverter voltage to thereby produce an AC bus voltage;
a rotary electric machine connected to the AC-side of the TPIM and energized via the AC bus voltage; and a controller configured to calculate a required output power from the DC-DC converter based on a requested operating mode, a commanded speed, and a commanded torque of the electric machine, to compare the required output power to a .
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES J TRIGGS/         Examiner, Art Unit 3614                                                                                                                                                                                               

/Jonathan Ng/           Supervisory Patent Examiner, Art Unit 3614